department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sin -0501 jt gv employer_identification_number no third party contacts z z l o j v l o l a e d n o w dear sir or madam this is in response to a letter dated date in which m and n request rulings regarding unrelated_business_taxable_income under sec_513 and sec_514 of the internal_revenue_code and charitable activity under sec_1_501_c_3_-1 of the income_tax regulations arising out of the activities of p a limited_partnership of which m and n are the sole partners nis exempt under sec_501 of the code and classified as a public charity described in sec_509 during an advance_ruling period n describes its activities as follows n will invest its assets and make qualifying distributions under sec_4942 to accomplish one or more purposes described in sec_170 or b initially n intends to further its general charitable purposes of promoting social welfare including but not limited to lessening neighborhood tensions eliminating prejudice and discrimination combating community deterioration and juvenile delinquency by concentrating its charitable efforts to benefit a low income community like most low-income communities has a relatively high crime rate a higher number of welfare recipients higher poverty rates and lower school test scores as compared to many other communities to help improve the economic conditions and combat community deterioration n intends to make investments in residential properties some of which will be low_income_housing units and also invest in commercial property in the community m is exempt under sec_501 of the code and classified as a public charity under sec_509 m describes its activities as follows mis organized and operated exclusively to support and benefit o a nonprofit public benefit corporation m's primary activity is to hold maintain operate and or sell real_property for the benefit of o and to pay o all income and gain derived therefrom m will perform a function that would otherwise be performed by o the holding of real_property separate from o’s other assets will allow for the more efficient operation and utilization of such real_property and will protect o’s other assets from liabilities associated with the ownership of real_property o is exempt under sec_501 and classified as a public charity described in sec_509 and sec_170 describes its activities as follows to receive gifts bequests and life estates to be held in charitable_trust and administered on a grant basis for purposes which benefit the people of oq will administer gifts in any form and for any restricted or unrestricted purpose which qualifies under sec_501 of the code ordinarily oq will make allocations to other agencies and institutions on a grant basis for the advancement of health social welfare education cultural and civil improvement purposes unrestricted gifts_and_bequests will be encouraged but donors may designate particular areas of interest or specific service agencies to benefit from their contributions such designations can be aitered unnecessary or undesirable if literal compliance with restrictions becomes impossible impracticable m and n are in the process of effectuating a plan to combat community deterioration by rehabilitating existing housing and developing new housing and ii further stabilizing the area through commercial development to this end m and n have formed p a limited_partnership n is the general_partner and m is the sole limited_partner the partnership_agreement provides in part as follows p shall conduct its activities so as to primarily further the charitable purposes of the partners and not to benefit a private person p intends to purchase develop hold and or sell real_estate in the community in order to accomplish one or more of the following goals combat community deterioration provide decent affordable housing provide low_income_housing provide home ownership to families that cannot otherwise afford to purchase safe and decent housing reduce crime by improving housing prevent deterioration of the neighborhood the designated neighborhood is deteriorated and blighted and located in a redevelopment project_area under the provisions of the redevelopment plan for the city of the redevelopment plan was approved and adopted by the city council the city council approved the plan because it determined that significant physical social and economic blight still exists within the project_area and that the project cannot reasonably be expected to be accomplished by private enterprise acting alone the city council further determined that completion of the project is in the vital and best interest of the city of and the health safety morals and welfare of its residents and in accord with public purposes n has entered into a disposition and development agreement dda with the redevelopment agency of the city a governmental agency to be the developer of the project the dda provides for the disposition of the site and the development and operation on the site of a mixed use housing and office building development and related parking pursuant to the dda the redevelopment agency is to acquire all of the parcels of land which comprise the site using its powers of eminent_domain if necessary and then sell the site to n for a purchase_price equal to the agency's cost n is to construct residential units and a commercial building for offices and retail_space on the site approximately of the residential units are to be reserved for rental to persons of very low income income does not exceed of the area median income adjusted for family size appropriate to the unit the remaining residential units will be sold for little or no profit the commercial office building is to be leased primarily to tax exempt_organizations and governmental agencies that will be in a position to render vital services to the residents of the city the dda further provides that the redevelopment agency shall subsidize the costs to n related to the acquisition of the site as well as costs and expenses related to the construction of the residential units by assigning a portion of funds the agency receives from taxes n has assigned the dda to p which will own and develop the project p has acquired the fee title to the site and started construction p has purchased and will in the future purchase deteriorated single and multi-family residences located in the blighted_area for the purposes of renovating and leasing and or selling them for little or no profit p also intends to purchase and redevelop commercial properties in the blighted_area for both commercial and residential purposes priority will be given to persons living or working in the area with respect to the sale and leasing of all residences p intends to apply for loans from q a government agency that raises funds through tax- exempt financing if tax exempt financing is not available p will apply for loans that are not raised through tax exempt financing all of the funds will be used toward project activities based on these facts you have requested the following rulings p's activities will be considered as furthering the charitable purposes of n and m within the meaning of sec_1 c -1 d of the income_tax regulations p's activities will not be considered an unrelated_trade_or_business under sec_513 of the code income received by n and m through p from these activities including but not limited to rental income_property management fees and income from the sale of residential and commercial properties will not be subject_to unrelated_business_income_tax under sec_511 of the code whether or not there is any debt financed property as defined in sec_514 sec_1_501_c_3_-1 of the regulations defines the term charitable in its generally accepted legal sense and it is not limited by the separate enumeration of exempt purposes in sec_501 of the code the term includes inter alia relief of the poor and distressed lessening of the burdens of government and promotion of social welfare by an organization designed to do any of the above or combat community deterioration or lessen neighborhood tensions combating community deterioration in the charitable sense involves remedial action leading to the elimination of the physical economic and social causes of such deterioration thus revrul_70_585 1970_2_cb_115 situation holds that an organization that plans for the renewal and rehabilitation of a residential community in a blighted_area qualifies for exemption under sec_501 similarly revrul_74_587 1974_2_cb_162 holds that an organization formed to provide low-cost financial assistance to business enterprises in an economically depressed area qualifies for exemption under sec_501 the establishment or promotion of business in economically depressed areas by an organization pursuant to a government program is another form of remedial action which is considered charitable for example revrul_76_419 1976_2_cb_146 holds an organization which purchased blighted land in a depressed area and converted it to an industrial park teasing the land to tenants who employed significant numbers of unemployed who lived in the area and trained these unemployed in needed skills qualifies for exemption under sec_501 the organization received its funding pursuant to a public law providing for the establishment of special programs having an impact on such low-income areas sec_511 of the code imposes a tax on unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the deductions directly attributable to such business activity sec_512 of the regulations excludes certain types of income from the definition of unrelated_business_taxable_income including but not limited to dividends interest and rents_from_real_property however if the income is derived from debt-financed_property sec_514 or controlled organizations sec_512 it will be included in the computation of unrelated_business_taxable_income sec_1 c -1 of the regulations provides that if a trade_or_business is regularly carried on by a-partnership of which a tax exempt_organization is a partner and is an unrelated_trade_or_business with respect to the organization then the organization must include its share whether or not distributed of the gross_income of the business and its share of partnership deductions be a directly connected with the gross_income in its computation of unrelated_business_taxable_income sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of profits derived to the exercise or performance by such organization of the purposes or function constituting the basis for its exemption sec_1_513-1 of the regulations provides that a trade_or_business is substantially related to exempt purposes when the business activity has a substantial causal relationship to the achievement of the exempt purposes sec_514 of the code provides that income from debt-financed_property that is not related to the organization's exempt_function is included as unrelated_business_taxable_income sec_514 defines debt-financed_property as any property which is held to produce income with respect to which there is acquisition_indebtedness sec_514 provides in part that acquisition_indebtedness means the unpaid amount of the indebtedness incurred by an organization in acquiring or improving the property sec_514 provides that any property all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by the organization of its charitable purpose will not be included in the term debt-financed_property based on the facts represented n and o were formed for the purpose of and are directly involved in projects designed to further social welfare through the relief of the poor and distressed lessening the burdens of government combating community deterioration and lessening neighborhood tensions m as a supporting_organization of o was created for the purpose of furthering o’s exempt purposes by working together through p in undertaking the redevelopment project described above both n and m will continue to combat community deterioration and further the social welfare of the blighted community in the same manner as the organizations described in rev ruls supra supra and supra accordingly p's activities will be considered as furthering the charitable purposes of n and m within the meaning of sec_1_501_c_3_-1 of the regulations since p's activities further exempt purposes they are not unrelated_trade_or_business within the meaning of sec_513 of the code and sec_1_513-1 of the regulations income received by n and m through p will not be taxable under sec_511 income received by n and m through p including but not limited to rental income_property management fees and income from the sale of residential and commercial properties constitutes income from the use of property which is substantially related to the organizations’ exempt purposes therefore under sec_514 of the code this property is not included in the term debt-financed_property based on the above facts we rule as follows oe p's activities will be considered as furthering the charitable purposes of n and m within the meaning of sec_1 c -1 d of the income_tax regulations p's activities will not be considered an unrelated_trade_or_business under sec_513 of the code income received by n and m through p from these activities including but not limited to rental income_property management fees and income from the sale of residential and commercial properties will not be subject_to unrelated_business_income_tax under sec_511 of the code whether or not there is any debt financed property as defined in sec_514 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely beats v fock gerald v sack manager exempt_organizations technical group fy
